     Case 1:19-cv-03283-DLC Document 159 Filed 02/03/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
TRANSPERFECT GLOBAL, INC.,             :
                                       :
                         Plaintiff,    :              19cv3283 (DLC)
                                       :
               -v-                     :                   Order
                                       :
LIONBRIDGE TECHNOLOGIES, INC. and      :
H.I.G. MIDDLE MARKET, LLC,             :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     In letters of January 27 and February 2, the parties

dispute the process by which defendants may take discovery of

the plaintiff’s clients that the plaintiff identifies as “at

issue” in this lawsuit.    The Court having reviewed the parties’

submissions, it is hereby

     ORDERED that the parties shall comply with the first three

conditions outlined in the defendants’ February 2 letter, as

well as the first sentence of the fourth condition set forth in

that same letter.

     IT IS FURTHER ORDERED that three business days after the

plaintiff gives the defendants notice of the clients that the

plaintiff concludes are “at issue,” the defendants shall notify

the plaintiff of which of those third parties they intend to

take discovery and the topics they intend to explore.         The
     Case 1:19-cv-03283-DLC Document 159 Filed 02/03/21 Page 2 of 2


parties shall promptly meet and confer regarding any dispute and

bring any unresolved dispute to the Court’s attention no later

than three business days after the defendants provide such

notice.

Dated:    New York, New York
          February 3, 2021


                                 __________________________________
                                           DENISE COTE
                                   United States District Judge




                                   2
